DETAILED ACTION

Election/Restrictions

New claim 17 is drawn to a pattern of printing which is aligned with the cluster, and is not encompassed by the elected Species.  This is not elected subject matter for reasons detailed in the Non-Final Action (07/02/21).  Thus claim 17 withdrawn from consideration. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, and 12-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “a resulting displayed motif, among the displayed motifs, being alignable with the cluster” which is indefinite.  The clusters form the motif via their reflective properties as claimed and supported in the SPEC.  The “motif” is either formed form the reflective properties or is alignable with a “printed motif” which is non-elected (see claim 17).  It is unclear how clusters which form the motif are alignable with the same motif.  The language is unclear and the structure claimed cannot be ascertained. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhse et al. (US 2013/0093172).
In respect to claim 1, the claim is impossible to ascertain for the reason stated above, hwoever, Fuhse et al. disclose a display element comprising a plurality of display areas, the display area comprising a plurality of sub display areas having a plurality of cells (Fig. 12); wherein the sub display areas become reflective in accordance to an orientation angle and an elevation angle, providing different motifs (Fig. 13).   
In respect to the amended subject matter, Fuhse et al. disclose that any arbitrary assorted of sub display areas may constitute a “cluster” e.g. the middle sub display area and the leftmost.  This “cluster” includes two different sets of included surfaces having different orientation angle and elevations (see above).
In respect to claims 5 and 13, although unclear for the reasons stated above, Fuhse et al. disclose that the structure of each cell comprises a plurality of prism structures 5 arranged in parallel to each other and extending linearly, each having a triangular cross-sectional shape (Fig. 13); each triangular shape comprising sides sandwiching an apex, forming respective inclination angles; one angle is a 90 degree inclination and the other angle is a smaller inclination angle (Fig. 13);  the prism structures have identical inclination angles within each individual cell, and have different orientations and inclinations between different cells (Figs 12-13).
In respect to claim 8, Fuhse et al. disclose that the display areas may be provided on a transparent base material (0185).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Fuhse et al. (US 2013/0093172) in view of Greenaway (US 4,184,700).
Fuhse et al. substantially disclose the claimed invention for the reasons stated above, but do not disclose providing a display element on an opaque base material “flat panel display”, however, Greenaway teaches a similar display element 2 provided on an opaque substrate 1 (e.g. identity card)  (Col. 2, 9-12; Figs. 1 & 3); the display element 2 may further represent “printed material” (Col. 2, 20-35; Fig. 1).  It would have been obvious to provide the display element taught in Fuhse et al. to an opaque identity card in view of Greenaway to provide an authenticity check via a display of alphanumeric data by the display element matching printed alphanumeric data on the opaque identity card (Col. 3, 42-53).

Response to Arguments

Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
The applicant argues that Fuhse et al. does not disclose the amended limitations, however, the Examiner respectfully disagrees for the reasons stated above.   The argument continues that “Fuhse…describes three pixels 4 of the area 3, does not disclose any grouping of cells on a cluster basis”, however, as detailed above, a “cluster” is any arbitrary grouping of cells as loosely defined in the claims.  Any two adjacent pixels can comprise the “cluster” as claimed.
The “alignable with the cluster” language is indefinite for the reasons disclosed in the 35 USC 112(b) above, and thus any comparisons with the prior art cannot be made at this time.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637